Citation Nr: 0723778	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  92-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the residuals of a low back injury.

2.  Entitlement to a prestabilization rating from the date of 
separation from inactive duty training in March 1989.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty training from September 1979 to 
January 1980.  He then served on active duty from January 
1980 to January 1984.  The veteran also had subsequent 
inactive service in the National Guard, to include a period 
of inactive duty training in March 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1990 rating decision by the RO which 
granted service connection for a low back disability and 
assigned a noncompensable rating, effective on March 13, 
1989, the day following the date on which the veteran 
sustained the back injury.

In an August 1990 letter to the veteran, the RO denied 
entitlement to a temporary total rating for the low back 
disability under the provisions of 38 C.F.R. § 4.30.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1991.  Pursuant to the Hearing 
Officer's May 1991 decision, the RO issued a July 1991 rating 
decision which increased the initial rating to 10 percent for 
the service connected low back disability, effective March 
13, 1989, the effective date of service connection.

In a February 1993 remand, the Board pointed out that the 
veteran did not meet the requirements of a temporary total 
rating under either 38 C.F.R. §§ 4.29 or 4.30 and that the 
contentions on appeal and the circumstances surrounding the 
incurrence of the veteran's service-connected low back 
disability suggested that the issue should be characterized 
as entitlement to a prestabilization rating from the date of 
separation from active or inactive duty training in March 
1989.  The veteran's representative subsequently agreed that 
this characterization of the issue was appropriate.  In an 
October 1994 rating decision, the RO confirmed and continued 
the 10 percent schedular evaluation for the veteran's 
service-connected back disability, denied entitlement to a 
prestabilization rating for this disability and denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The file was returned to the 
Board.  The Board again remanded this case for further 
development of the record in January 1997.

In a decision promulgated in February 1999, the Board found 
that the veteran's service-connected back disability was 
severe enough to warrant an initial 40 percent rating.  
However, the Board denied entitlement to a prestabilization 
rating for the veteran's service-connected low back disorder 
from the time of his discharge from inactive duty training in 
March 1989.  In addition, the Board also found that the 
criteria for TDIU had not been met.

The veteran timely appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2001 Order, the Court granted a joint motion filed by 
the appellant and the Secretary of Veterans Affairs (parties) 
to remand the issues on appeal to the Board.  More 
specifically, the Court vacated and remanded that part of the 
Board's February 1999 decision which (1) denied TDIU; (2) 
denied a rating in excess of 40 percent for the service- 
connected low back disability; and (3) denied entitlement to 
a prestabilization rating for the low back injury from the 
date of separation from inactive duty training in March 1989.

The Board remanded the veteran's case to the RO in December 
2002 for development and adjudication consistent with the 
Court's remand.  In May 2005, the Board issued a decision 
denying the claims.  The veteran appealed to the Court, and, 
in an Order issued in January 2007 based on a joint motion 
filed by the parties, the Court vacated the Board decision 
and remanded the matter to the VA.  

The claims of entitlement to an initial rating in excess of 
40 percent for the residuals of a low back injury and TDIU 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the time of the veteran's discharge from inactive duty 
for training in March 1989, his low back disorder was not 
consistent with an unstabilized condition with severe 
disability which made substantially gainful employment not 
feasible or advisable.

2.  At the time of the veteran's discharge from inactive duty 
for training in March 1989, his low back disorder did not 
involve unhealed or incompletely healed wounds or injuries 
producing the likelihood of a material impairment of 
employability.


CONCLUSION OF LAW

The criteria for a prestabilization rating for the veteran's 
service connected low back disorder from the time of his 
discharge from inactive duty for training in March 1989 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(West 1991 & Supp. 
2005); 38 C.F.R. § 4.28 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002 and January 2003.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran's claim was received in 
December 1989, long before the enactment of the VCAA.  
Nonetheless, adequate opportunities to submit evidence and 
request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO sent notice which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the August 2004 Supplemental Statement of the Case 
(SSOC) as they relate to prestabilization ratings.  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated that he has additional 
evidence regarding the prestabilization rating claim.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Moreover, any failure in the timing of VCAA 
notice by the RO constituted harmless error given the 
thorough adjudication of this claim in the SSOC.  See also 
Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There has 
been no prejudicial error in the duty to inform the veteran.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) and Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).  

The Board further finds that the VA examination reports 
relevant to the prestabilization period, combined with the 
service medical record and post service record, provide 
sufficient competent medical evidence for the VA to make a 
decision on the claim.  Under such circumstances, an 
additional examination is not necessary.  See 38 C.F.R. 
§ 3.159 (c) (4) (2006).  

In argument received at the Board in May 2007, the veteran 
argued that a 100 percent prestabilization rating was 
warranted for the 12 month period following service 
separation.  

Factual Background

Service medical records reveal that the veteran was 
hospitalized at a military facility on March 12, 1989 after 
he slipped on ice and landed on his buttocks that morning.  
He said that he heard a "crunching sound" on impact and began 
to feel a tingling sensation in his left leg.  After he got 
up, walked inside, and sat down, he noticed increased 
hypesthesia and dysthesia in the left leg.  His symptoms 
partially abated when he laid down, but on sitting up he had 
an increased sensation of deadness in the left leg.  No 
urinary incontinence was reported.  Physical examination of 
the extremities was unremarkable except for a scar on the 
lateral aspect of the right femur.  Tenderness in the left 
lumbar paraspinals was noted and there was decreased 
sensation to pinprick on the lateral thigh and lateral leg 
extending to the toes on light touch and pinprick.  Straight 
leg raising was present on the left at approximately 20 
degrees and there was increased the numbness of the leg.  The 
Achilles reflexes were symmetric but there was a decreased 
left patellar reflex.

During the hospitalization which followed the injury, the 
veteran was managed conservatively with 10 days of bed rest.  
Additionally, he was given Motrin, Flexeril, and p.r.n. 
Tylenol with Codeine.  He responded nicely to treatment and 
had gradual improvement.  An MRI study of the lumbosacral 
spine was performed two days prior to discharge and displayed 
no abnormalities.  There was no disc herniation.  On the 
morning of his discharge from the hospital on March 22, 1989, 
he had a normal left patellar reflex and straight leg raising 
was negative on the right.  Straight leg raising was positive 
on the left at about 60 degrees.  The veteran was able to 
ambulate but there was some restriction of motion.  The 
diagnosis at discharge was sciatica.  He was discharged home 
to unemployment, which was apparently normal for him at that 
time of year.  The veteran was instructed to maintain bed 
rest as far as possible and was instructed not to lift more 
than 10 to 15 pounds.  He was provided Motrin 800 milligrams 
three times daily with food and Flexeril three times daily 
for muscle spasms.  He was to participate in physical therapy 
and was to be seen in the family clinic in about three weeks.  

A March 13, 1989 Statement of Medical Examination and Duty 
Status (Department of the Army Form) was to the effect that 
on the day of the injury, the veteran was performing inactive 
duty training.

In late March 1989, the veteran was seen as an outpatient at 
a private facility and gave a history of a pinched sciatic 
nerve in the left lower extremity.  He was noted to ambulate 
with the aid of a cane but had trunk mobility which was 
within functional limits.  He complained of pain on right 
straight leg raising to approximately 60 degrees.  Left 
straight leg raising was positive at 45 degrees.  He reported 
pain when sitting for just a short period of time but could 
stand for half an hour.  He had no pain while supine with his 
knees flexed. He said that a physician told him that he had 
compressed L3 and L4 when he had fallen earlier in the month.  
He was reported to have quite a bit of spasm in the 
lumbosacral region and in the buttocks.  The assessment was 
low back pain.  When seen as an outpatient at a military 
facility in April 1989, the veteran said he felt "70 percent 
better".  He complained of spasms in the legs and reported 
treatment with massage, physical therapy and a TENS unit.  He 
was noted to walk with a cane and it was reported that his 
left patellar reflex was absent.  When seen late the 
following month, the veteran was said to report that his back 
was fully better.  He complained of pain in the left leg.  He 
said he felt "75 percent better".

Additional private clinical records reflect further 
treatment, including therapeutic exercise, heat therapy, 
ultrasound, TENS unit, massage therapy for an extended period 
in 1989 for pain and muscle spasms in the lumbosacral spine.  
In early April 1989, the veteran was noted to complain of 
lumbosacral pain which started when he drove 70 miles.  He 
was started with a TENS unit which was reported to be very 
helpful in relaxing his back.  On May 5, 1989 the veteran 
complained of increasing pain after he drove for several 
hours.  On May 8, 1989, he was noted to complain of increased 
pain in the lumbosacral spine after shoveling gravel the 
previous day.  On May 11, 1989, increased pain, stiffness, 
and spasticity were noted after he performed increased work 
at home.  In early June 1989, he was noted to have complaints 
of increasing pain after he hit a chuckhole in the road and 
strained his back.

During an evaluation of the veteran's back conducted at a 
military facility in mid June 1989, the veteran complained of 
leg spasms which were relieved by electrical stimulation.  He 
also complained of a variable patellar reflex on the left.  
Examination was within normal limits but complaints of back 
pain on forward flexion were noted.  Straight leg raising was 
to 70 degrees in both legs.  There were no spasms at the time 
of the evaluation and reflexes were intact, although the left 
patellar was not always obtained.  X-ray studies were within 
normal limits.  It was reported that the L5 transverse 
process was larger on the right but not to the point of 
sacralization.  Electromyographic study and nerve conduction 
velocity tests were recommended.  The examiner commented that 
there was no objective evidence of residual disability, but 
this was not conclusive.  In response to questions on a 
preprinted National Guard form, the examiner found the 
veteran disabled for performance of military duties during 
the period from June 15, 1989, to July 15, 1989.  The 
estimated incapacitation for military duties was unknown due 
to type of injury.  The veteran was noted to be fit for 
military duty on July 15, 1989.  It was noted that the 
incapacitation was undetermined pending further examination.  
A space indicating that the veteran was experiencing civilian 
incapacitation was not checked.  

On private evaluation in June 1989, the veteran had adequate 
range of motion in the back and no localized tenderness.  The 
veteran's legs were stiff but no definite straight leg 
raising signs were reported.  The hips were free.  Reflexes 
were 1+ in the left knee and ankle and 2+ in the right knee 
and ankle without obvious atrophy or weakness.  A bone scan 
of August 1989 revealed no relevant findings.  In mid 
September the veteran was noted to report that he had been 
down state picking fruit.

During evaluation at a military facility in September 1989, 
the veteran reported that a scan showed increased activity in 
the knees and ankles.  He also reported that an 
electromyogram study was normal.  The veteran complained that 
he felt "a lot more dead feeling" when he drives for as long 
as an hour.  He complained of weakness in the left leg but 
such measured 16 1/2 inches compared to 16 1/4 inches on the 
right.  Straight leg raising was 60 degrees on the right and 
45 degrees on the left, without any explanation for the 
change.  Patellar reflexes were normal but no left Achilles 
reflex was noted.  There was normal back flexion and no 
muscle spasms.  Physiotherapy was discontinued as it was 
resulting in no improvement.  The physician noted that the 
veteran was unemployed.  In response to questions on a 
preprinted National Guard form, the examiner found the 
veteran disabled for performance of military duties during 
the period from September 1989 to November 1989.  The 
estimated incapacitation for military duties was unknown due 
to type of injury.  The veteran was noted to be fit for 
military duty in late November 1989.  It was noted that the 
incapacitation was undetermined pending further trial of 
therapy.  A space indicating that the veteran was 
experiencing civilian incapacitation was not checked.  

When seen as an outpatient at a private facility in October 
1989, the veteran complained of numbness in the left leg and 
low back pain.  Examination revealed a lipoma on the left 
sacroiliac joint.  Straight leg raising was positive at 60 
degrees, bilaterally. Reflexes could not be elicited on 
either side.  The veteran could toe and heel walk without 
difficulty.  Back range of motion was described as 
significantly decreased.

In a January 1990 statement related to his medical evaluation 
Board, a military physician stated that the veteran was 
incapacitated from the performance of his military duties as 
a vehicle maintenance mechanic and supervisor of maintenance 
from September 1989 to January 1990.  The diagnosis was 
chronic low back pain with no etiology.  The medical 
conclusions were that the veteran would not return to full 
active status within the next several months and, due to the 
chronicity of the complaint, it was recommended that he be 
evaluated by the board.  It was the opinion of the medical 
board that the veteran could not perform his military duties 
in a full duty capacity.  

In a March 1990 statement, the Vice President of Roen Salvage 
Company, a marine salvage contractor firm that had employed 
the veteran stated that the veteran was contacted in the 
spring of 1989 in regard to a possible job opportunity for 
the 1989 construction season.  It was said that the contact 
was made shortly after the veteran's back injury and the 
physician's report was unfavorable.  In March 1990 the firm 
again contacted the veteran regarding his physical status and 
availability, but the veteran informed the firm that he was 
not able to physically perform the required work.  In a March 
1990 letter, the veteran revealed, essentially, that he was 
employed by a marine construction firm during the period from 
September through November 1989, unemployed during the period 
from December 1989 through February 1990 and again employed 
by a marine construction firm in March 1990.

A Physical Evaluation Board was conducted in March 1990.  The 
board found that there was no neurological deficit or spasm.  
It concluded that the veteran's physical impairment prevented 
reasonable performance of his military occupational 
specialty.  It recommended a disability percentage of 10 
percent.

On a May 1990 VA medical examination, the veteran reported 
that he was unable to do his job because heavy lifting was 
required.  He complained of low back spasms and a lack of 
feeling in his left foot.  He said he was unable to drive a 
car without sharp pain and had trouble bending to tie his 
shoes.  He also reported sleeping problems due to pain. He 
also reported a rapid weight gain due to the use of Motrin.  
Evaluation revealed an exaggerated gait and he was noted to 
walk with a little cane.  The examining physician said that 
he observed the veteran using a wheelchair earlier and the 
veteran said that walking more than ten steps caused a lot of 
back pain.  The veteran dressed and undressed with no 
difficulty and there were no gross abnormalities of the back.  
The sacral dimples and iliac crest were level and there was 
no muscle spasm or sciatic pain.  On flexion, the veteran 
could touch his toes with his knees straight and fingertips 
extended.  He had just about full extension and performed 
trunk twisting to the right and left with no difficulty.  An 
X-ray of the lumbosacral spine showed a somewhat prominent 
lordotic curvature and a minimal degree of lumbar scoliosis.

Toe and heel walking was entirely normal even though 
exaggerated weakness was noted.  Straight leg raising was 
done in three different modalities and was entirely negative 
to 90 degrees.  Deep tendon reflexes were normal and the 
right and left patella reflexes were normal.  The left ankle 
jerk was a little bit less than the right ankle jerk.  There 
were no real focal neurological deficits grossly.  On 
pinprick testing, the veteran said that his left leg had 
slightly less feeling than his right leg.  Pulses were normal 
and the Babinski's were normal.

At the conclusion of the examination, the examining physician 
commented that the veteran had subjective complaints but 
there appeared to be no real objective findings regarding the 
cause of the alleged back pain.  He noted that the veteran 
walked with a cane from the waiting room to his office, but 
demonstrated no real need for the cane.  The diagnosis was 
back pain, subjective, with no real objective findings.

In a July 1990 statement, E. H. K., D.C., a chiropractor, 
reported that numerous back specialists had examined the 
veteran and that discopathy had been ruled out.  Doctor 
Klumpp said that the veteran told him that he had been told 
that something was twisted in his back.  After examination, 
the chiropractor felt that there was a good chance that 
chiropractic spinal adjustments could give the veteran relief 
from his symptoms.  In a further statement, the doctor said 
that the veteran gave a history of being unable to do 
anything since his 1989 injury.  After physical status 
examination, the assessment was that the veteran's disorder 
could be placed under the heading of chronic lower back 
syndrome.  It was felt that disrelationships of the spinal 
segments and pelvis could be playing a major role in the 
veteran's case.  No work activity above the status of light 
duty was recommended.

On further VA examination of the veteran's back in October 
1990, the veteran complained of a lump on the back and a hot 
sensation.  He said his toes would curl up at night and that 
his leg would become really "tight".  Evaluation revealed 
that the veteran was about 60 pounds overweight.  He was able 
to reach to within 3 inches of the floor on forward bending 
and he could toe and heel walk.  Extension was not restricted 
and lateral bending was normal.  Straight leg raising was 80 
degrees on the left and 85 degrees on the right.  They could 
be passively stretched to 90 degrees.  There was no weakness 
or limitation in the hip or knee joints and both knee and 
ankle reflexes were normal.  The Babinski's was plantigrade.

Subjective evidence of sensory deficit in the left lower 
extremity was reported below the knee and on the outer side 
of the upper part of the leg. No definite weakness of any 
kind was noted.  Local examination of the back revealed 
tenderness over the midlumbar spine.  There was no gluteal 
tenderness observed.  There was a small lipomatous lump over 
the left side overlying the sacroiliac joint area that was 
fatty in nature.

In a January 1991 statement, W. W. P., M.D., stated that he 
had seen veteran on three occasions for complaints of chronic 
low back pain, pain in the left leg, and numbness in the left 
leg.  On examination, the veteran had decreased range of 
motion in the back with 45 degrees of flexion.  He was said 
to appear somewhat stiff.  He had positive straight leg 
raising on the left at 60 degrees.  Reflexes and strength 
seemed to be within normal limits.  The doctor said that the 
veteran had a chronic low back syndrome which was certainly 
suggestive of radiculopathy.  The veteran appeared to be 
unemployable.

At an April 1991 hearing before a hearing officer at the RO, 
the veteran related a history of his 1989 back injury.  He 
said that he was subsequently placed on physical therapy, 
which consisted of weights and stretching exercises.  He 
believed that this therapy had aggravated his back symptoms.  
The veteran also said that he had been told that he suffered 
from extreme misalignment of the spine and that he had a 
lipoma on the spine, which was due to the back injury.  He 
said that his recent VA examination was inadequate and that 
the doctor who conducted the examination was biased against 
him.  Pain on standing erect and on all movement was 
reported.  The pain was said to radiate down the left leg.

At the RO hearing the veteran submitted a February 1991 
letter from a career consultant.  She said that in order to 
place the veteran she would need a comprehensive statement as 
to the veteran's exact disability and his capabilities.  A 
letter from a doctor releasing him for work would also be 
required.  The veteran was encouraged to seek technical 
training and it was said that the type of work available for 
a disabled client in the area was extremely limited.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  
This change revises the spine criteria to "ensure that it 
uses current medical terminology and unambiguous criteria, 
and [to ensure] that it reflects medical advances that have 
occurred since the last review."  The new criteria are found 
at 38 C.F.R. § 4.71a, General Rating formula for Diagnostic 
Codes 5235-5243 (2006).

The back disorder is rated 40 percent disabling under 
Diagnostic Codes 5292-5295, the former Diagnostic Codes.  A 
40 percent rating is warranted under DC 5295 when there is 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign; marked 
limitation of forward bending in the standing position; loss 
of lateral motion with osteoarthritic changes; or narrowing 
or irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

§4.28  Prestabilization rating from date of discharge from 
service. 

The following ratings may be assigned, in lieu of 
ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury. 
The prestabilization rating is not to be assigned 
in any case in which a total rating is immediately 
assignable under the regular provisions of the 
schedule or on the basis of individual 
unemployability. The prestabilization 50-percent 
rating is not to be used in any case in which a 
rating of 50-percent or more is immediately 
assignable under the regular provisions. 


Ratin
g
Unstabilized condition with severe 
disability: 
Substantially gainful employment is not 
feasible or advisable
100


Unhealed or incompletely healed wounds or 
injuries:
Material impairment of employability 
likely   
50

Note (1): Department of Veterans Affairs 
examination is not required prior to assignment of 
prestabilization ratings; however, the fact that 
examination was accomplished will not preclude 
assignment of these benefits. Prestabilization 
ratings are for assignment in the immediate 
postdischarge period. They will continue for a 12-
month period following discharge from service. 
However, prestabilization ratings may be changed 
to a regular schedular total rating or one 
authorizing a greater benefit at any time. In each 
prestabilization rating an examination will be 
requested to be accomplished not earlier than 6 
months nor more than 12 months following 
discharge. In those prestabilization ratings in 
which following examination reduction in 
evaluation is found to be warranted, the higher 
evaluation will be continued to the end of the 
12th month following discharge or to the end of 
the period provided under §3.105(e) of this 
chapter, whichever is later. Special monthly 
compensation should be assigned concurrently in 
these cases whenever records are adequate to 
establish entitlement.
Note (2): Diagnosis of disease, injury, or 
residuals will be cited, with diagnostic code 
number assigned from this rating schedule for 
conditions listed therein.  38 C.F.R. § 4.28 
(2006)
[35 FR 11906, July 24, 1970]

Under the provisions of 38 C.F.R.§ 4.28 a prestabilization 
rating may be assigned from the date of service discharge, in 
lieu of ratings prescribed elsewhere, under the conditions 
stated for disability from any disease or injury.   

The record shows that the veteran was hospitalized at a 
military facility for 10 or 11 days following an injury to 
his low back area sustained in March 1989, while he was on 
inactive duty for training.  On admission, tenderness in the 
low back was noted, as was decreased sensation in the left 
leg.  During the hospitalization he was managed 
conservatively with bed rest and medication.  It was reported 
that he responded nicely to this regimen.  At discharge, he 
was told to maintain bed rest as much as possible and to 
refrain from lifting more that 15 to 20 pounds.  Physical 
therapy was also recommended.  (The evidence shows that the 
veteran's employment at that time was seasonal in nature and 
he was unemployed at the time of discharge from the 
hospital.)

On private evaluation shortly after discharge from the 
hospital, the veteran had trunk mobility within functional 
limits, although muscle spasms were noted and the veteran 
complained of back pain.  He was thereafter seen for regular 
physical therapy sessions for pain and occasional muscle 
spasms.  In April 1989, approximately a month after his 
discharge from the hospital, that he described himself as 70 
percent better.

The following month the veteran reported that he was 75 
percent better and that his back pain had resolved, although 
pain in the left leg persisted.  That same month, the veteran 
was noted to be engaged in shoveling gravel and to be 
performing work at home.  In early June 1989, it was noted 
that the veteran had struck a chuckhole in the road while 
driving and again strained his back.  Yet, after an 
examination conducted in mid-June 1989 at a military 
facility, it was noted that there was no objective evidence 
of residual disability.  An outpatient treatment record shows 
the veteran's report of having been "downstate picking fruit" 
since his last appointment.

The above evidence does not show that the veteran had an 
unstabilized back disability or unhealed back injury at the 
time of his discharge from the hospital following his March 
1989 trauma.  The record reflects that the injury to his low 
back was healing nicely at the conclusion of this 
hospitalization, although the veteran was told to limit his 
activity and restrict his lifting.  He was not told not to 
work.  Moreover, the evidence does not show that he was 
particularly hindered in his ability to perform manual labor 
in the months following his discharge since he was noted to 
be working at home and to be engaged in such manual labor as 
shoveling gravel.  By his own admission he was picking fruit 
in September 1989.  While the physical therapy records 
pertaining to this period do show that the veteran suffered 
additional pain and spasticity as a result of such 
activities, there is no clear indication that such symptoms 
caused a material impairment in the veteran's employability 
as a civilian.  Moreover, the Board notes the periodic 
statements from the military physicians in June 1989 and 
September 1989, as well as the evaluation in January 1990 
prior to the medical board.  The Board does not find that 
these show that he had an unstabilized condition, 
particularly in light of the totality of the treatment 
records and the reports of activity noted in the record.  
They indicate that he could not perform his full military 
duties but do not show he was rendered incapable of 
substantially gainful civilian employment or was even 
materially impaired from performing such in the months 
following March 1989.  

While the Physical Evaluation Board concluded that the 
veteran's physical impairment prevented him from carrying out 
his military specialty, it did not intimate that the injury 
had caused a material impairment in the veteran's 
employability.  The evidence does not show that the veteran 
was rendered incapable of substantially gainful employment or 
was even materially impaired from performing such in the 
months following the March 1989 back injury incurred during 
the performance of inactive duty for training.  Therefore a 
prestabilization rating for his service connected low back 
disability is not warranted.


ORDER

Entitlement to a prestabilization rating from the date of 
separation from inactive duty training in March 1989 is 
denied.


REMAND

The Joint Motion in this matter instructs VA to consider a 
separate rating for the veteran's left leg in the context of 
his low back disorder.  Moreover, it is directed to fully 
consider the functional limitations caused by the low back 
disorder.  The Board must remand the case in order for the RO 
to consider actual functional limitations imposed by pain and 
repeated use.  

As to the TDIU claim, the VA must review the functional 
limitations imposed solely by the veteran's service-connected 
disability.  Currently, the only service-connected disability 
is the low back.  The Joint Motion directs that the low back 
claim and the TDIU claim be analyzed to determine whether the 
veteran's case is exceptional, thus warranting consideration 
under 38 C.F.R. § 3.321 (b) (2006).  

Based on the Joint Motion and Order, as well as the veteran's 
current contentions, remand is necessary in order for VA to 
provide a thorough and complete VA medical examination.  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) 
is applicable to this appeal.  During the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a claim.  Upon a review of the file, it also 
appears that this case must be remanded for proper notice to 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as to the two claims being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as to 
the initial rating claim for the back and 
TDIU, that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA orthopedic examination 
for an opinion as to the extent and 
nature of his service-connected residuals 
of a low back injury.  The physician 
should address the degree to which the 
disability interferes with his ability to 
obtain or retain employment and should 
identify the degree to which, if any, the 
disorder is manifest by objective 
neurologic abnormalities.  As part of the 
examination, the left lower extremity is 
to be evaluated.  All indicated tests and 
studies are to be performed to include an 
assessment as to any additional loss of 
motion due to pain or dysfunction.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  The examiner 
should indicate whether there is any 
current disability of the left lower 
extremity due to, or aggravated by the 
service-connected low back disorder.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  The RO should 
indicate that it considered whether 
referral of the claims under 38 C.F.R. 
§ 3.321 (b) is warranted.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


